DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
Claims 1, 3-4, and 6-9 are pending.
Claims 8-9 are withdrawn.
Claims 1, 3-4, and 6-7 are rejected.
Claim 1 is objected to.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “wherein the plating layer of Cu-M-Zn is a ternary alloy sequentially plated in the order of sequential plating on a surface of a steel wire in the order of Cu [Wingdings font/0xE0] Co [Wingdings font/0xE0] Zn followed by thermal diffusion,” which presents the claim with an unclear syntax. The examiner recommends amending the claim to: “wherein the plating layer of Cu-M-Zn is a ternary alloy sequentially plated 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-4, and 6-7 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, regards as the invention.
Regarding Claim 1, Claim 1 recites a structure of “Cu-M-Zn wherein M is one or two elements of Co, Ni, Cr, Mo, Al, In, or Sn” and “Cu-M-Zn is a ternary alloy sequentially plated…in the order of Cu [Wingdings font/0xE0] Co [Wingdings font/0xE0] Zn followed by thermal diffusion”, which renders Claim 1 indefinite. First, reciting the Cu-M-Zn alloy as a ternary alloy contradicts “M is one or two elements of…” as it would preclude M from being two elements of the selected list, e.g., Cu-Co-Ni-Zn would not be a ternary alloy. Second, sequentially plating Cu, Co, and Zn, in that order, would preclude use of any other M element other than Co from being used in the alloy coating, e.g., a Cu-Ni-Zn alloy could not be obtained by plating Cu, Co, Zn in that order. 
 To aid in compact prosecution the examiner is interpreting “Cu-M-Zn is a ternary alloy sequentially plated…in the order of Cu [Wingdings font/0xE0] Co [Wingdings font/0xE0] Zn followed by thermal diffusion” as “Cu-M-Zn is a ternary or quaternary alloy sequentially plated…in the order of Cu [Wingdings font/0xE0] M [Wingdings font/0xE0] Zn followed by thermal diffusion”.
Claims 3-4 and 6-7 are rejected by virtue of dependency on a rejected base claim. 

Claim Interpretation
Claim 1 recites “wherein the plating layer of Cu-M-Zn is a ternary or quaternary alloy sequentially plated on a surface of a steel wire in the order of Cu [Wingdings font/0xE0] M [Wingdings font/0xE0] Zn followed by thermal diffusion,” which is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent an objective showing demonstrating how the claimed process affects the final structure of the claimed metal sheet (See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985); MPEP 2113). Applicant’s recitation of sequential plating and thermal diffusion result in a ternary alloy with the claimed concentration gradient (see Remarks Page 7). Accordingly, prior art that teaches a ternary alloy coating of Cu-M-Zn with the claimed M content distribution would read on instant Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Buytaert et al. (US 2015/0017467, cited previously, Buytaert), further in view of Uchino et al. (US 2002/0088522, cited previously, Uchino).
Regarding Claims 1 and 3-4, Buytaert teaches a steel cord, comprising at least one strand of a plated steel wire (Paragraph [0002]; Claim 4), wherein the steel wire comprises a ternary alloy plating layer of Cu-M-Zn, where M is one of the listed elements (Claim 1); Buytaert teaches Co (Claim 1; see Table 1), and further that 0.5-10% Co is contained (Claim 1; see Table 1), which falls within the range of instant Claim 4. One of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the elements disclosed by Buytaert, which includes Co (Claim 1), and further, would have found it obvious to select from the metal content disclosed, including those proportions which fall within the claimed range (Claim 1). 
Buytaert does not explicitly teach a gradient of the M component in the surface to ¼ thickness of the plating layer being 40% or more and the concentration ratio of the M component in the surface to ½ thickness of the plating layer being 20% or more.
Analogous art by Uchino, which also teaches on a brass-coated steel wires for rubber reinforcement, teaches a concentration gradient of Co from the surface inwards (see Figures 1 and 3). Specifically, Uchino teaches a thickness of the brass plating layer of 130-300 nm (Paragraph [0046]; Claim 9). Moreover, Uchino teaches 0.5-5.0% Co in the surface layer region of the brass coating (Paragraph [0037]; Claim 7), which Uchino specifies is a depth of 15 nm (Paragraph [0036]), and that entirety of the Co content should be within this surface region. The  examiner notes that from Uchino, one can calculate the total Co content in different regions of the plating via equation (1):
                
                    
                        
                            C
                            o
                        
                        
                            x
                        
                    
                    =
                    
                        
                            ∑
                            
                                i
                            
                        
                        
                            
                                
                                    
                                        
                                            
                                                
                                                    C
                                                    o
                                                
                                                
                                                    i
                                                
                                            
                                            ×
                                            
                                                
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            i
                                                        
                                                    
                                                    -
                                                    
                                                        
                                                            t
                                                        
                                                        
                                                            i
                                                            -
                                                            1
                                                        
                                                    
                                                
                                            
                                        
                                    
                                     
                                     
                                
                                
                                    
                                        
                                            t
                                        
                                        
                                            x
                                        
                                    
                                
                            
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                             
                            (
                            1
                            )
                        
                    
                
            
	wherein, Cox is the total Co content over a particular thickness region x, where x is ¼, ½, or the total thickness of the plating layer; 
Coi is the Co content in an ith domain within the thickness region x, i.e., 0.5-5% from the surface to 15nm depth in the plating layer and 0% beyond 15nm depth in the plating layer (Claim 7; Figure 3); 
ti-ti-1 -is the thickness of a particular ith domain within the thickness region x, i.e., 15nm for the surface layer, 17.5nm or 20nm for the end of the surface layer to ¼ thickness, 60nm or 135nm for the end of the surface layer to ½ thickness, and 125nm or 285nm from the end of the surface layer to the end of the plating layer; and 
tx is the thickness of a particular region x, i.e., 32.5nm or 65nm for ¼ thickness, 75nm or 150nm for ½ thickness, and 130nm or 300nm for the entire plating layer thickness.
Accordingly, the examiner notes that the resulting Co concentrations for different regions in Uchino are: 

[Co]Surface – Claim 7
tPlate
[Co]Total
[Co]1/4
[Co]1/2
M-Ratio1/4 
M-Ratio1/2
5.0%
130
0.58%
2.31%
1.0%
300%
73%
5.0%
300
0.25%
1.15%
0.5%
361%
100%
0.5%
130
0.058%
0.23%
0.1%
300%
73%
0.5%
300
0.025%
0.12%
0.05%
361%
100%


	wherein, [Co]Surface is the surface layer concentration of Co (Claim 7); tPlate is the plating layer thickness; [Co]Total is the total Co concentration over the entire plating layer; [Co]1/4 is the total Co concentration from the surface to ¼ thickness; [Co]1/2 is the total Co concentration from the surface to ½ thickness; M-Ratio1/4 is the M content ratio in a region from the surface to ¼ of the plating layer compared to the M content ratio in the entire region of the plating layer; and M-Ratio1/2 is the M content ratio in a region from the surface to ½ of the plating layer compared to the M content ratio in the entire region of the plating layer.
Therefore, the examiner submits that Uchino teaches the instantly claimed M content ratios from the surface to ¼ and ½ of the plating layer thickness compared with the M content ratio in the entire region of plating layer since the M-Ratio1/4 and M-Ratio1/2 fall within those ranges.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to distribute the Co of Buytaert in the manner with the Co concentration gradient, as taught by Uchino, in the brass coating of Buytaert because such a Co concentration gradient is important for improving adhesion of the steel wire (Paragraphs [0034]-[0037]), and improved adhesion would be desirable and sought in the brass coated steel reinforcing wire of Buytaert, such that the coating of Buytaert is modified to have a cobalt distribution as taught by Uchino the cobalt would be present with a concertation gradient conforming to the claimed configuration.
Regarding Claim 6, Buytaert modified by Uchino teaches all of the limitations of the steel cord of Claim 1. Buytaert further teaches wherein the diameter of the steel wire is 0.1-0.4 prima facie obvious (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); MPEP 2144.05). and the plating thickness layer of 240-260 nm (Paragraph [0046]; Claim 9), which falls within the instantly claimed range.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Buytaert, in view of Uchino as applied to Claim 1 above, and further in view of Hisakatu (US 6,203,932, cited previously, Hisakatu).
Buytaert modified by Uchino teaches all of the limitations of the steel cord of Claim 1. Buytaert nor Uchino teaches a ZnO layer in an amount of 35-50 mg/m2. Buytaert does teach removing excess ZnO (Paragraph [0068]), but fails to specify a final desired amount of ZnO. Emphasis added. 
Analogous art by Hisakatu, which also teaches on steel wires for reinforcing rubber articles (Abstract), teaches a ZnO layer on the brass plating layer in an amount of 20-70 mg/m2 (Claim 1; Abstract), which overlaps the instantly claimed range, and overlapping/abutting ranges are prima facie obvious. Id. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide the zinc oxide layer of Buytaert in the above described amount, as taught by Hisakatu, as zinc oxide layers, present in the amount taught by Hisakatu, prevent rust (Col. 3, Lines 6-13) and improve the aging properties of adhesion (Col. 6, Lines 8-11), both of which would be desirable in the brass-coated steel reinforcing wires of Palsky.
Response to Arguments
Applicant’s arguments and amendments, see Remarks Page 5, filed 24 November 2021, with respect to the objection of the abstract have been fully considered and are persuasive. Specifically, the applicants have amended the abstract to be compliant. The objection of the abstract has been withdrawn. 
Applicant’s arguments and amendments, see Remarks Page 6, filed 24 November 2021, with respect to the objection of Claim 5 have been fully considered and are persuasive. Specifically, the applicants have amended Claim 5 to remove objectionable subject matter. The objection Claim 5 has been withdrawn.
Applicant’s arguments and amendments, see Remarks Page 6, filed 24 November 2021, with respect to the 35 USC 112b rejections of Claims 1-7 have been fully considered and are persuasive. Specifically, applicants amended Claims 1 and 7 to obviate the previous rejection, therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection of Claims 1, 3-4, and 6-7 is made under 35 USC 112b.
Applicant’s arguments and amendments, see Remarks Pages 6-9, filed 24 November 2021, with respect to the 35 USC 102 rejections of Claims 1-6 over Palsky and 35 USC 103 rejection of Claim 7 over Palsky in view of Hisakatu have been fully considered and are persuasive. Specifically, the newly added recitation to Claim 1, requiring the Cu-M-Zn plating layer to be a ternary alloy distinguishes the present claim over Palsky, therefore the 102/103 rejections of Claims 1-7 have been withdrawn. 
The examiner notes that the arguments with respect to Buytaert and Uchino have not been considered, are not being addressed, and the previous rejection has been withdrawn. The 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D SCHNEIBLE whose telephone number is (571)272-5291. The examiner can normally be reached 08:30 am - 5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/JOHN D SCHNEIBLE/Examiner, Art Unit 1784                                                                                                                                                                                                        

/Adam Krupicka/Primary Examiner, Art Unit 1784